DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 04/16/2021.

Allowable Subject Matter
3.	Claims 1-11, 15 and 30-34 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Jao et al. does not teach or suggest a first demodulation circuit portion arranged to demodulate the data packet and produce a first estimate of the address portion and a first estimate of the payload portion; a second demodulation circuit portion arranged to demodulate the data packet and produce a second estimate of the payload portion; a first comparison circuit portion arranged to compare said first and second estimates of the payload portion and produce a flag only if they are identical; and a second comparison circuit portion arranged, upon receipt of said flag, to compare said first estimate of the address portion to an expected address portion and to discard the data packet if they are not identical. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.